Citation Nr: 1519070	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  09-48 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease and degenerative arthritis of the low back prior to March 17, 2014.

2.  Entitlement to an evaluation in excess of 40 percent for degenerative disc disease and degenerative arthritis of the low back effective March 17, 2014.


REPRESENTATION

Appellant represented by:	T. Rhett Smith, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran served on active duty from May 1971 to May 1974, and from February 1976 to May 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of July 2008, which denied an evaluation in excess of 20 percent for degenerative disc disease.  As pointed out by the VA examiner in March 2014, however, the service treatment records actually confirmed, by magnetic resonance imaging (MRI) scan, the presence of both degenerative disc disease and degenerative arthritis, and current evidence shows degenerative arthritis as well.  The service-connected disability has been rephrased to explicitly include degenerative arthritis.  
  
The appeal was remanded in January 2012.  In the course of remand development, in a Decision Review Officer decision dated in January 2015, an increased rating to 40 percent was granted, effective March 17, 2104.  The staged ratings remain on appeal, as a grant of less than the maximum available rating does not terminate the appeal, unless the veteran expressly states he is satisfied with the assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In certain circumstances, a claim for total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) can be inferred as part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). Here, however, the Veteran has not claimed, nor does the evidence otherwise suggest, that he is unemployable due to his service-connected low back condition.  Therefore, a TDIU claim has not been raised by the record.

The issue of entitlement to service connection for ankylosing spondylitis has been raised by the record in the December 2009 substantive appeal, which included references to medical records showing symptoms and a diagnosis of ankylosing spondylitis in support of the current increased rating claim.  As service connection is not in effect for ankylosing spondylitis, and such a claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The July 2008 rating decision also denied service connection for PTSD, which was subsequently granted in an April 2011 rating decision, thus satisfying that issue.  Arguments concerning the PTSD claim were received in April 2011, after the rating decision, but before notice of the rating decision was sent to the Veteran and his representative in May 2011.  Moreover, they consisted of arguments and evidence previously submitted, to the effect that the Veteran was entitled to a grant of service connection and award of compensation for PTSD.  Therefore, the April 2011 submissions do not constitute either a notice of disagreement with the assigned evaluation or a claim for an increased evaluation.  In this regard, the Veteran has not submitted either a notice of disagreement or a claim for a higher rating since the notice of the service connection grant in May 2011.  


FINDINGS OF FACT

1.  Beginning October 17, 2007, degenerative disc disease and degenerative arthritis of the low back has been manifested by a fluctuating disability level which overall more closely approximates limitation of flexion to 30 degrees.

2.  Throughout the appeal period, the Veteran's service-connected low back disability has been manifested by limitation of flexion to 30 degrees or more, without additional functional impairment, incapacitating episodes or ankylosis, and the schedular criteria are adequate.


CONCLUSIONS OF LAW

1.  Beginning October 17, 2007, the criteria for a 40 percent evaluation for service-connected degenerative disc disease and degenerative arthritis of the low back have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2014).  

2.  The criteria for an evaluation in excess of 40 percent for service-connected degenerative disc disease and degenerative arthritis of the low back have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a letter dated in November 2007, the RO advised the claimant of the information necessary to substantiate the claims, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was informed of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., treatment records and statements of personal observations from other individuals.  He was informed that a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  He was also provided with information regarding effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained, as have VA treatment records.  Private treatment records identified by the Veteran were obtained.    

Pursuant to the January 2012 Board remand, the Veteran was provided an examination in March 2014.  The examination, in conjunction with the other evidence of record, describes the disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, requested VA treatment records were obtained.  Thus, there has been compliance with the remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (claimant is entitled to substantial compliance with the Board's remand directives).  

All necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant. Bernard v. Brown, 4 Vet. App. 384 (1993). Neither the appellant nor his representative has identified, and the record does not indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Rating-Lumbar Spine

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  This case involves staged ratings, with a rating of 20 percent disabling assigned prior to March 17, 2014, and a 40 percent rating effective that date.  

The Veteran's service-connected low back disorder has been evaluated under Diagnostic Code 5243, which pertains to intervertebral disc syndrome.  Intervertebral disc syndrome may be rated based on the general formula for rating spine disabilities, or based on incapacitating episodes, whichever result in the higher evaluation when combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The Board will first consider the claim under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Codes 5235-5243.  As pertinent to the thoracolumbar spine, the criteria are as follows:

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height, warrants a 10 percent rating.  Id.  

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, a 20 percent rating is warranted.  Id.

For forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine, a 40 percent rating is warranted.  Id.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id. 

Briefly, the evidence reflects that the Veteran was diagnosed, via MRI, as having degenerative disc disease and degenerative joint disease of the lumbar spine in service.  He was granted service connection for his low back disability, identified as degenerative disc disease, initially rated 10 percent disabling in October 1997, increased to 20 percent in September 2000, and to 40 percent in March 2014.  His claim for an increased rating was received in October 2007.  

X-rays in April 2008 and April 2009 showed sacroiliitis, and he was referred for a rheumatology consult in April 2009.  The impression was ankylosing spondylitis.  Service connection is not currently in effect for ankylosing spondylitis, but for the purposes of this decision, it is not necessary to address the question of service connection, because all low back symptomatology has been considered in this decision.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (if it is not possible to separate the effects of service-connected from nonservice-connected conditions, all symptoms must be attributed to the service-connected condition).  However, this does not extend to symptomatology involving areas other than the low back.  In particular, symptoms associated with the cervical spine (neck) and other joints of the body are distinguishable from the service-connected low back disability.    

Neurosurgery consults in 2010 and 2011 were for the purpose of evaluating another non-service-connected condition in the spine, specifically, a nodule at the conus medullaris.  An MRI in February 2011 disclosed an enhancing mass arising inferior to the tip of the conus medullaris consistent with the history of ependymoma/nerve sheath tumor.  The Veteran did not wish to undergo surgery, and it was noted that the condition did not cause the Veteran's back pain.  

For the period prior to March 17, 2014, a 20 percent rating was in effect for degenerative disc disease of the lumbar spine.  For a higher rating under the general formula, his symptoms must more closely approximate forward flexion of the thoracolumbar spine to 30 degrees or less, or ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.7 (Where there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.).  

The general formula rating criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  38 C.F.R. § 4.71a, Codes 5235-5243.  Nevertheless, when evaluating musculoskeletal disabilities, VA must consider whether a higher evaluation is warranted, where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Here, however, the Veteran is already in receipt of more than the minimum compensable rating.  

Functional impairment must be supported by adequate pathology.  Id.; Johnson v. Brown, 9 Vet. App. 7, 10 (1996) (both citing to 38 C.F.R. § 4.40).  X-rays of the lumbosacral spine in April 2008 revealed increased lumbar lordosis with marked degenerative disc disease at the lumbosacral junction and bilateral sacroiliitis.  A magnetic resonance imaging (MRI) scan of the lumbar spine was obtained in September 2009, due to severe, chronic low back pain.  There was a small right paracentral focal disc herniation at L5-S1, without significant associated central spinal canal stenosis.  An MRI of the thoracic spine revealed a nodule at the T12/L1 level consistent with ependymoma, disc herniations from T4-T10, and disc bulges from T11-L2.  The most recent MRI of record, obtained in February 2011, revealed an enhancing mass arising inferior to the tip of the conus medullaris consistent the history of ependymoma/nerve sheath tumor, and multilevel degenerative changes in the lumbar spine without significant spinal stenosis or neuroforaminal narrowing.  Thus, throughout the appeal period, the Veteran has had demonstrated pathology in the lumbosacral spine.  

On the VA examination in April 2008, the Veteran stated that since an accident during service, he had experienced difficulties with loss of range of motion, muscle spasms, stiffness and hot sensations in the lumbar area, which had been progressive.  Flare-ups were sharp with radiation to the left leg.  On examination, the Veteran was in some mild distress, ambulating slowly.  He had a slightly widened gait, bent forward.  He had well-developed muscularity, with no evidence of atrophy.  There was palpable tenderness over the lumbar area, as well as loss of a lordotic curve.  There was no scoliosis or kyphosis noted.  There was pain associated with range of motion with gravity and against resistance, with forward flexion to 65 degrees.  Repetitive motions caused increase in pain.  There was fatigue, weakness, and lack of endurance but no incoordination.  However, the examiner concluded that additional limitations due to flare-ups could not be determined without resorting to mere speculation.  The diagnosis was lumbar spine degenerative disc disease without radiculopathy.

Records from W. Bone, M.D., show that in January 2008, the Veteran had "severely limited" range of flexion, but that that rapid recovery was expected.  In June 2008, he did not have back pain, although there was tenderness in the lumbar region.   His low back pain was noted to be resolved with normal activity tolerance.  In September 2008, he again reported pain and stiffness in the back.  He was able to walk 30-60 minutes, and to sit for a few minutes.  Flexion in the low back was "limited."  

VA records show that the Veteran has complained of constant pain throughout the appeal period.  However, pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system; functional loss must be shown.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

In April 2009, a rheumatology consult was provided.  The Veteran complained of lower back pain, beginning when he bent.   He had morning stiffness for an hour, and inactivity aggravated his discomfort.  At this time, he had normal lumbar lordosis and thoracic kyphosis.  The impression was ankylosing spondylitis by the New York criteria, for which treatment was to be initiated.  

In May 2009, the Veteran stated that Dr. Bone would no longer treat him, and that he had not had any improvement with the recent treatment.  He said he would like to see the pain management clinic.  In July 2009, he reported that he could hardly move that morning due to back pain,, and he preferred to stand during the intake rather that getting up and down in a chair.  He walked slowly, with an antalgic gait, clutching his low back area, and appeared to be in pain.  He felt that his current pain medication regimen was not working.  His medications were adjusted, and the following month, he said he felt that there had been a little relief.  In September 2009 he reported noticeable improvement.  

In July 2010, decreased range of motion was noted.  In December 2011, he described constant back pain.  He also had foot pain believed secondary to fracture.  The back pain was inflammatory, worse at night and early morning.  Pain pills helped some, but nothing relieved the pain.  

In January 2012, the Veteran was seen in a VA pain clinic, and was noted to have "very limited lumbar flexion."  In July 2012, only tenderness in the paraspinal musculature was noted.  He continued to complain of constant low back pain, worse with walking or sitting too long.  In November 2013, he said that his back pain did not stop him from doing activities, but that it limited the length of time he could spend at the activities.  At that time, he was tender to palpation throughout the lower back.  His gait was normal, and it was noted that he appeared to be functioning quite well.  

On the March 2014 VA examination, the Veteran said that he continued to have marked stiffness of the spine, particularly in the morning.  He said he needed to slide out of bed due to the inability to bend.  He said the pain was lessened by medication and trigger point injections.  The Veteran said he experienced flare-ups if he sat for over an hour, walked over 100 yards, or lifted more than 5 pounds.  On examination, forward flexion was to 35 degrees.  Painful motion began at 10 degrees.  It was noted that the Veteran currently worked part time as a security guard, for up to 40 hours a weeks.  He was able to alternate between walking, standing and sitting in that position.  He used a cane to walk due to back pain.  Based on examination and history, the pain limited the Veteran's functional ability when not in a flare, and more so, to severe degree, when in a flare.  He did not have weakness, fatigability or incoordination.  He had a moderate degree of loss of range of motion with repeated use.  

As can be seen, the Veteran's low back symptomatology has fluctuated significantly during the pendency of the claim.  The Board finds that taken as a whole, the weight of the evidence establishes that the Veteran's flare-ups, resulting in increased symptomatology, are frequent enough such that the symptoms more closely approximate the functional impairment equivalent of limitation of motion to 30 degrees of flexion since the date of claim, October 17, 2007.  A January 2008 private treatment record reported "severely limited" flexion.  The VA examination in April 2008, although noting flexion to 65 degrees, noted fatigue, weakness and lack of endurance, and the examiner was unable to estimate additional imitations during flare-ups.  Although medication and trigger point injections have improved the Veteran's symptomatology, the general formula does not contemplate the ameliorative effects of medication.  See Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board, in assigning a disability rating, may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria).  In January 2012, "very limited" flexion was again noted.  Additionally, the March 2014 examiner's opinion of the Veteran's functional limitations was based in part on the Veteran's history, preceding that date.  Accordingly, with the resolution of all reasonable doubt in the Veteran's favor, a 40 percent rating, beginning October 17, 2007, is warranted.

The Board must also consider whether a rating in excess of 40 percent is warranted for any period during the pendency of the claim.  For a higher rating under the general formula, his symptoms must more closely approximate unfavorable ankylosis of the entire thoracolumbar spine.  

Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Cullen v. Shinseki, 24 Vet. App. 74 (2010).  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 38 C.F.R. § 4.71a , Codes 5235-5243, Note (5). 

Ankylosis, favorable or unfavorable, has not been shown.  The March 2014 examiner specifically noted that the Veteran did not have ankylosis.  All evaluations have shown range of motion to be present, and there is no evidence of fixation of the entire thoracolumbar spine, or any of the associated symptoms of unfavorable ankylosis.  In this regard, although the Veteran has a (non-service-connected) ankylosing spondylitis, that is the name of the disease, with symptoms that can progress to ankylosis, but the diagnosis, alone, does not reflect the presence of ankylosis.  Thus, a rating in excess of 40 percent is not warranted on that basis.

Under the general formula for rating spinal conditions, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Codes 5235-5243, Note (1).  Here, no neurologic complaints, such as radiculopathy, have been consistently identified.  Both VA examinations, in 2008 and 2014, found that there was no radiculopathy.  Accordingly, a separate rating is not warranted.  




Alternatively, intervertebral disc syndrome may be based on incapacitating episodes.  Different ratings are assigned based on the number and duration of incapacitating episodes, defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  However, first of all, although the Veteran has been diagnosed as having degenerative disc disease, intervertebral disc syndrome has not been shown, and the VA examiner in March 2014 specifically stated that the Veteran did not have intervertebral disc syndrome.  

Additionally, although the Veteran said, at the time of the April 2008 VA examination, that he had been incapacitated and prescribed bed rest for a month during the past 12 months, due to his back condition, the examiner did not have the claims file for review, and the medical evidence of record does not confirm that a month of bed rest was prescribed.  In this regard, Dr. Bone noted that for severe leg pain (not present at that time), 2-4 days of bed rest was okay, and was otherwise not needed.  Otherwise, bed rest has not been recommended.  The VA examiner in March 2014 noted that bed rest had not been prescribed during the preceding 12 months.  Therefore, rating based on incapacitating episodes is not indicated.  

In deciding this claim, the Board acknowledges that the Veteran is competent to report symptoms of his low back disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected lumbar spine disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board accords these objective records greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In sum, for the reasons discussed above, the evidence shows that the Veteran's symptomatology more closely approximates the criteria for a 40 percent rating, effective the date of claim, but the evidence is against a rating higher than 40 percent for the Veteran's service-connected low back disability.  The benefit-of-the-doubt rule has been applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In exceptional cases where schedular ratings are found to be inadequate, consideration of whether to refer for an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1) .  The Board finds that the Veteran's back disability picture is contemplated by the rating schedule, which provides for higher evaluations for low back disorders.  The evidence of record does not support limitation of activities, beyond that contemplated by the schedular evaluation in effect.  Most of his treatment during the appeal period has been for complaints of pain, for which he desired medication.  He is employed, and although it is on a part-time basis, the VA examiner noted that he worked "up to" 40 hours per week.  All of the Veteran's symptomatology associated with his back disorder has been taken into account in the current assigned rating.  As such, the schedular criteria are considered to be adequate; and because this is the case, it is not necessary to proceed to a discussion of whether the exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms," such as "marked interference with employment" and "frequent periods of hospitalization."  Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  



ORDER

Entitlement to a rating of 40 percent for degenerative disc disease and degenerative joint disease of the low back, effective October 17, 2007, is granted. 

Entitlement to a rating in excess of 40 percent for degenerative disc disease and degenerative joint disease of the low back is denied.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


